DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/25/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 2009/0223164, hereby referred as Cook) in view of Hendrix et al. (US 2015/0057047, hereby referred as Hendrix).
Regarding claim 1, Cook teaches the following:

an airfoil enclosure housing (element 102, figures 1-4 and 7-8) that defines a cavity for housing a base station cellular antenna (elements 202, figures 2-3), wherein the airfoil enclosure housing comprises: 
a leading edge (element 304, as shown in figures 1-4 and 7-8, paragraph [0018]); and 
a rotatable coupling (paragraph [0018]) that attaches the airfoil enclosure housing to a support structure (element 104, figures 1-4 and 7-8), wherein the rotatable coupling allows the airfoil enclosure housing to rotate based on wind such that the leading edge faces into the wind (paragraph [0018]).
Cook does not teach a first vent that permits air from external the airfoil enclosure housing to enter the cavity of the airfoil enclosure housing.
Hendrix suggests the teachings of a first vent (elements 35, figure 4) that permits air from external the airfoil enclosure housing to enter the cavity of the airfoil enclosure housing (paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the airfoil enclosure housing of Cook to include a first vent that permits air from external the airfoil enclosure housing to enter the cavity of the airfoil enclosure housing as suggested by the teachings of Hendrix in order to intake air which can be used to cool down the electronic components within the airfoil enclosure housing (paragraph [0023]).

Regarding claim 2, Cook as modified in claim 1 teaches the base station cellular enclosure with the exception for the following:
wherein the airfoil enclosure housing further comprises a second vent located on a top surface of the airfoil enclosure housing, whereby the first vent and second vent permit convection air flow through the cavity.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the airfoil enclosure housing of Cook to include a second vent located on a top surface of the airfoil enclosure housing, whereby the first vent and second vent permit convection air flow through the cavity as suggested by the teachings of Hendrix in order to intake cooling air and exhaust hot air which can be used to cool down the electronic components within the airfoil enclosure housing (paragraph [0023]).

Regarding claim 3, the combination of Cook and Hendrix as recited in claim 1 teaches the following:
wherein the rotatable coupling allows the airfoil enclosure housing to rotate an unlimited amount clockwise and counterclockwise (Cook, paragraph [0018]).

Regarding claim 5, the combination of Cook and Hendrix as recited in claim 1 teaches the following:
wherein: the airfoil enclosure housing further comprises a tail (Cook, element 702, figures 1-4 and 7-8); and the rotatable coupling allows the airfoil enclosure housing to rotate based on wind such that the tail faces away from the wind (Cook, paragraphs [0018] and [0022]-[0023]).

Regarding claim 7, the combination of Cook and Hendrix as recited in claim 1 teaches the following:
wherein the cavity defined by the airfoil enclosure housing houses multiple cellular antennas (Cook, elements 202, figures 2 and 4).

Regarding claim 8, the combination of Cook and Hendrix as recited in claim 7 teaches the following:
wherein the cavity defined by the airfoil enclosure housing houses a radio unit (RU) (Cook, “An aerodynamic shell structure 102 with a substantially hollow interior permits a wide variety of AM pipe or tower antenna masts, FM, UHF, and/or cellular antennae, electronics, and/or other equipment to be mounted within the aerodynamic shell structure 102 while preserving a simple and aesthetically pleasing appearance for the aerodynamic monopole 100”, paragraph [0017]).

Regarding claim 9, the combination of Cook and Hendrix as recited in claim 1 teaches the following:
wherein the airfoil enclosure housing is symmetrical biconvex in shape (Cook, as shown in figures 1-4 and 7-8).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 2009/0223164, hereby referred as Cook) in view of Hendrix et al. (US 2015/0057047, hereby referred as Hendrix), and further in view of Proshold et al. (US 2016/0248151, hereby referred as Proshold).
Regarding claim 4, the combination of Cook and Hendrix as referred in claim 1 teaches the base station cellular enclosure with the exception for the following:
wherein an exterior of the airfoil enclosure housing is at least partially covered in dimples.
Proshold suggests the teachings of wherein an exterior of the enclosure housing is at least partially covered in dimples (figure 7, paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have an exterior of the airfoil enclosure housing of the combination of Cook and Hendrix to be at least .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 2009/0223164, hereby referred as Cook) in view of Hendrix et al. (US 2015/0057047, hereby referred as Hendrix), and further in view of Wikipedia (https://en.wikipedia.org/wiki/Kammback). 
Regarding claim 6, Cook as modified in claim 1 teaches the base station cellular enclosure with the exception for the following:
wherein the airfoil enclosure housing is a K-tail design such that a wake region is present and the airfoil enclosure housing does not have a tail.
However Cook does teach the airfoil enclosure housing (figures 1-4 and 7-8).
Wikipedia teaches a K-tail design such that a wake region is present and the airfoil enclosure housing does not have a tail (“The ideal shape to minimize drag is a "teardrop," a smooth airfoil-like shape, but it is not practical for road vehicles because of size constraints. However, researchers including Kamm found that abruptly cutting off the tail resulted in a minimal increase in drag…This wake region mimics the effect of the tapered tail in that air in the free stream does not enter this region (avoiding boundary layer separation), therefore smooth airflow is maintained, minimizing drag”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the airfoil enclosure housing of the combination of Cook and Hendrix to have a K-tail design such that a wake region is present and the airfoil enclosure housing does not have a tail as suggested by the teachings of Wikipedia which is an alternative shape to a teardrop airfoil which is effective in achieving low amounts of drag similar to a teardrop airfoil while also using less material and space. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845